Citation Nr: 1708766	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  16-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The decision granted service connection for PTSD with a 70 percent initial rating, effective November 20. 2012.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida. 

In his September 2015 notice of disagreement, the Veteran requested a hearing at the RO.  In July 2016, he was informed that the requested hearing had been scheduled for a date in August 2016.  However, in July 2016, the Veteran, via his representative, reported that he wished to cancel his scheduled hearing.  In his August 2016 substantive appeal (via VA Form 9); the Veteran confirmed his desire to withdraw his hearing request.  Therefore, there is no outstanding hearing request.  38 C.F.R. § 20.704(e) (2016).  

The issue of entitlement to a TDIU was not certified for appeal; however, the issue is raised as part of the initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


FINDINGS OF FACT

1.  For the entire period since the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; his condition has not been manifested by total occupational and social impairment.

2.  The Veteran's service-connected disabilities preclude gainful employment for which he would otherwise be qualified.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU have been met since the effective date of service connection for PTSD, hearing loss and tinnitus.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran was afforded VA examinations in August 2014, July 2016, and September 2016 to determine the severity of his PTSD.  In the February 2017 Appellant's Brief, the Veteran's representative has suggested that these examinations were inadequate for rating purposes because their "findings differ from the Veteran's longtime VA (Vet Center) treatment provider's findings."  See February 2017 Appellant's Brief at 4.  In this regard, the Veteran's representative cited to Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), and argued that the Veteran's Vet Center treating physician's assessments "should be afforded greater weight" essentially because "he has treated the Veteran on a regular basis for years." See February 2017 Appellant's Brief at 3.  The representative's reliance on Nieves-Rodriguez is misplaced.  In that case, the Court "expressly rejected a rule that the opinions of . . . treating physicians are entitled to presumptively greater weight in evaluating veterans' claims."  See id. at 22 Vet. App. at 301-302.  Further, the Board finds that the VA examinations are consistent with the Vet Center counselor's findings.  The examinations are adequate in order to evaluate the Veteran's service-connected PTSD, as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his PTSD has worsened in severity since the September 2016 VA examination.  Therefore, the Board finds that the examinations of record are adequate. 

II.  Analysis 

Laws and Regulations for Rating PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an initial rating ty is at issue, staged ratings are warranted for variations in the disability for the period beginning with the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.2.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.   Higher scores correspond to better functioning of the individual.  

The DSM-V has now been officially released and adopted by VA.   An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.

Under DSM-IV, a GAF score of 71 to 80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability rating is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e. "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas."  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a). 

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background

Historically, the Veteran filed the instant initial rating claim for PTSD in November 2012.  Pertinent evidence includes VA examinations dated in August 2014, July 2016, and September 2016, Vet Center treatment records, letters from his treating Vet Center licensed clinical social worker/counselor, arguments from the Veteran's representative, and VA treatment records dated through July 2016.  

A November 2012 Intake Assessment from the Vet Center reflects the Veteran's report that he was "alienated from his son for the last 3 years."  He denied suicidal thoughts, plan, and prior attempts.  He denied feelings of hopelessness or despair.  He denied homicidal thoughts or plans.  The Vet Center treating counselor noted that there was no speech difficulty, irritability, aggression, depression, or slowed thinking at the time of the assessment.  On mental status examination, the Veteran appeared neat and with "[f]riendly, cooperative" manner," average intelligence, appropriate speech, oriented as to time, place, and person, "[f]lat, blunted" affect, fair judgment, and "[i]mpaired memory function."  There was no evidence of delusions, disorganized thinking, hallucinations, or grossly disorganized catatonic behavior.  Sleep disturbance was noted.  There was no history of substance abuse.   

A November 2012 Vet Center assessment notes that the Veteran's PTSD symptoms included isolation, depression, re-experiencing, flashbacks, sleep disturbance, nightmares, anger, hyperarousal, anxiety, emotional insulation, and avoidant behaviors.  He reported playing "golf 2x weekly," "watching football, baseball and NASCAR," as well as participating in "backyard BBQ and religious readings" as "[r]ecovery [b]ehaviors" for his PTSD.  

A December 2012 Vet Center treatment note shows that on mental status and psychosocial functioning assessment, the Veteran was "appropriate" and reported "no suicidal or homicidal ideation."  Affect and mood were "stoic, guarded throughout session although he presented as polite and friendly."  

A January 2013 Vet Center treatment note reflects that the Veteran reported being "close with his daughter and can talk with her about his Vietnam experiences."  The treating counselor found that the Veteran's "mental status and psychosocial functioning was appropriate."  No suicidal or homicidal ideation was reported.  Affect and mood were "guarded, pleasant, and cooperative throughout the session."   

An October 2013 e-mail communication from a Vet Center licensed clinical social worker, T.J.W., notes that the Veteran presented "depression, intrusive recollections, vivid flashbacks, nightmares, terrors, early, mid and late insomnia," as well as hyperarousal and anxiety.  The treating licensed clinical social worker noted that the Veteran had "few a[c]quaintances and fewer combat Veteran friends" and that he was "often distant from his children and is currently separated from his wife."  Also noted was that the veteran demonstrated "significant impairment in social, occupational, and interpersonal functional" and that his prognosis remained poor.  

In a February 2014 Vet Center psychiatric assessment, the Veteran's treating licensed clinical social worker noted "extreme anxiety and panic attacks 3-4 [times] a week which negatively impacts his daily functioning and activities of daily living."  The Veteran attempted to "cope through isolation, avoidance, and bunkering at home for days at a time."  The Veteran reported "significant problems with re-experiencing stimuli triggered by loud unexpected noises, public address systems that sound like machine gun fire, and Marine helicopters and an intense fear of vulnerability caused by being in wide open areas."  The Veteran also reported that while he had no close friends, he had a few associates all of whom served in combat in the Marine Corps in Vietnam and that he had lost interest in golf, fishing, and "other recovery behaviors he previously engaged in."  He reported sleep disturbance 5-6 nights weekly, as well as feeling chronically tired and struggling with focus and attention.  The treating licensed clinical social worker also noted that the Veteran endorsed significant problems with authority and extreme mistrust of the Government, as well as "struggling with combat aggression and impulsivity caused by inconsiderate drivers and "people who yell and scream to get their way."  His prognosis was "poor."

In August 2014, the Veteran underwent a VA examination for PTSD.  The examiner summarized the Veteran's PTSD level as occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran was divorced and lived with this daughter and granddaughter since the divorce.  While he reported having no contact with his son for the past five years, the Veteran reported having some friends from his work and military that he associate[d] with."     He noted that he felt "[the] closest" to these people and that he went "fishing and play[ed] golf about 2-3 times per week" and that he did so "to keep himself going." He reported feeling "close to his brother as well who is in Oregon."  With regard to previous employment, the examiner noted that the Veteran worked at the GTE, a telephone company, for about thirty years before he retired in 1999.  The Veteran reported that he had not worked since then, and that while he "did try to get other jobs after that . . . he was never hired and he [thought] this was due to his age."  With regard behavioral observations, the Veteran appeared "[n]eat" and "clean" with good eye contact.  He answered questions "willingly" and was "calm and cooperative."  The examiner found that symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  

An October 2014 VA treatment record for an unrelated condition notes that the Veteran appeared "[a]ppropriate for the situation."  Orientation was also appropriate at the time.  His affect was congruent with mood.  His mood was neutral; and speech; thought content; and process were normal.  The Veteran's perceptions were normal and his behavior was described as cooperative.  His coping skills were "[e]ffective."  As for judgment and insight, the treating physician noted that the Veteran acknowledged problems and appreciated behavioral consequences.  

A November 2014 VA treatment record contains a psychiatric assessment, in which the Veteran appeared "[a]ppropriate for situation and alert.  His affect was congruent with mood and mood was neutral.  Speech was normal, as with thought content and process.  The Veteran's perceptions were found to be normal and his behavior was described as cooperative.  He was able to acknowledge problems and appreciate behavioral consequences.  He responded "no" when asked whether he was feeling hopeless about the present or future and whether he was having or had had thoughts about taking his life. 

In a VA treatment note dated later in November 2014, the Veteran's general mood and affect were reported as appropriate.  He was described as cooperative and demonstrated interest or involvement in self-care.

An April 2015 VA treatment record notes that the Veteran appeared "[a]ppropriate for situation" and was alert.  He exhibited normal speech with goal direct thought content and relevant thought process.  His behavior was described as cooperative and there was no assessment of violence at the time.  He denied thoughts of suicide.  A VA treatment record dated later in April 2015 notes appropriate mood and affect, as well as cooperative level of interaction with others.  Self-destructive intent was denied.   A mental status examination conducted on April 20, 2015 indicates that the Veteran's mood was appropriate; he was alert and oriented in all spheres.  His affect was congruent with mood, behavior was "[r]elaxed/calm," thought content and production were normal, and cognition was attentive.  He appreciated behavioral consequences and acknowledged problems as for judgment and insight.  He denied hallucinations.  He also denied thoughts of harming or killing himself or others. 
 
A May 2015 VA treating physician observed that the Veteran was "[w]ell groomed" and appeared alert and oriented at the time. 

A September 2015 treatment summary from a Vet Center licensed clinical social worker notes that the Veteran struggled with anxiety and depression, which interrupted his daily routine and interfered with personal hygiene.  He reported "forgetting names of close friends and family members," as well as "feelings of chronic fatigue."  He reported having "considered suicide in the past but not recently."  He attempted to cope with "his severe panic attacks by isolation, avoidance, and emotional distancing from loved ones."  

On mental status examination, the Veteran appeared to have a pleasant disposition when "not angry, but could "become easily upset when triggered by unresolved issues."  Speech was "normal and directed."  Delusional thoughts and auditory, visual, and olfactory hallucinations were denied.  Mood was "anxious and avoidant," and his affect was guarded.  Anger could be "stimulated by references to his wartime experiences in Vietnam.  In terms of sensorium and intellectual functioning, the licensed clinical social worker found attention and concentration "difficult to sustain," although the Veteran was found to be oriented as to person, place, time, and event at the time. As for insight and judgment, the Veteran "has been able to demonstrate some insight into what effects the war has had on his life and the effects of "PTSD" on his daily living at the social and occupational level."  

The Veteran reported a close relationship with his daughter who currently resided with him and his granddaughter.  He reported strained relationships with his son and former wife.  His social life was "very limited, but he reported having some "acquaintances" and a few friends.  He reported retiring from work in 1999 after 31 years with the same employer but that "hostility, verbal aggression, irritability, anger, chronic pain, depression, anxiety, hypervigilance, isolation, lack of trust, and problems with authority" had hindered his work performance while employed.  The treating licensed clinical social worker concluded that PTSD had led to an inability to maintain gainful employment, a lack of social functioning and a generally poor quality of life.  The prognosis was "poor at best."  Also noted was that "[s]ymptom relief [was] possible over the course of years of therapy, not months or weeks."

A June 2016 VA treatment note indicates that the Veteran denied feeling hopeless or having had thoughts about taking his own life. 

A July 2016 VA treatment note reflects that the Veteran appeared pleasant and cooperative and denied anxiety, depression, and insomnia.  A subsequent July 2016 VA pre-operative note indicates that the Veteran was alert and oriented.  His speech was clear.  

In July 2016, the Veteran underwent a VA PTSD examination.  The examiner noted that the Veteran had had "increased thoughts of his own mortality" and "negative thoughts regarding the trustworthiness of our government."  The Veteran reported increased intrusive thoughts due to his illness and "bearing witness to the illnesses and deaths of his cohort group."  He avoided discussion associated with the in-service trauma.  He described his mood as "primarily 'pissed off.'" He also reported sleep impairment.  The examiner summarized the Veteran's PTSD as causing occupational and social impairment with reduced reliability and productivity.   The examiner then noted the Veteran's report that he was living with his daughter at the time and that he had "resumed communication wit[h] his son" since the last examination in August 2014.   He reported that he was close with his brother.  

The Veteran reported that he enjoyed golfing and fishing and found golfing.  He golfed with fellow Veterans, who provided "strong support derived from these connections."  Outside of these relationships, the examiner observed that the Veteran appeared suspicious of others.  The Veteran reported "[h]aving depression" when he was prevented from playing golf for a week due to a fall.  The examiner noted PTSD symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, circumstantial, circumlocutory, or stereotyped speech, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.   The examiner further observed that the Veteran was polite and cooperative.  Mood was "angry" with constricted affect.  The Veteran denied homicidal or suicidal ideation.  There was no evidence of psychosis.  

During a September 2016 VA examination, the Veteran reported that he continued to experience recurrent and intrusive memories of his combat deployments in Vietnam.  The examiner provided diagnoses of PTSD as well as adjustment disorder with mixed anxiety and depressed mood, finding that symptoms attributable to each diagnosis could not be differentiated.  

The Veteran reported that he continued to reside with his daughter and grandchild.  He had also had resumed contact with his son.  He stated that he enjoyed fishing but was no longer able to do so physically.  He had a circle of friends from his work and the military with whom he maintained contact.  He had been attending military reunions since the late 1980's, but had to miss some in recent years due to his cancer treatment.  He continued to play golf with "some of his buddies."  He played about twice weekly "at least."  He reported that visiting "different [golf] courses" was on the 'bucket list.'  The examiner noted that while the Veteran was diagnosed with rectal cancer in October 2014, he remained hopeful and stated that he "will not give up . . . ."  

The examiner noted PTSD symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, circumstantial, circumlocutory or stereotyped speech, disturbances in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner further observed that the Veteran was adequately groomed and casually clad.  He appeared to be alert and oriented.  His affect was blunted with anxious mood.  The Veteran appeared uncomfortable sitting during examination, although he was pleasant and cooperative.  Thought process was circumstantial but speech was normal in rate, volume, and tone.  There was no suicidal or homicidal ideation.  No psychotic symptoms were observed.  
 
Schedular Analysis

As noted, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In the instant case, the Veteran's PTSD symptomatology is not of the type and severity contemplated by the 100 percent rating.  While the September 2015 Vet Center treatment record documents the Veteran's report of having "considered suicide in the past," the clinical evidence record fails to demonstrate persistent danger of hurting self or others, as required by the 100 percent rating.  Indeed, the Veteran consistently denied thoughts or plans of hurting himself or others during the entire appeal period, as documented by various treatment records.  See November 2012 Vet Center Intake Assessment; Vet Center treatment notes from December 2012 and January 2013; VA treatment records from November 2014, April 2015, and June 2016; July 2016 DBQ report; and September 2016 DBQ report.  Further, the record is devoid of evidence suggesting persistent delusions or hallucinations.  See November 2012 Vet Center Intake Assessment; April 2015 VA treatment records; and September 2015 Vet Center treatment summary. 

While the Veteran has reported "forgetting names of close friends and family members," as noted in the September 2015 Vet Center treatment summary, such report is a subjective report unsupported by the  medical evidence of record.  In this regard, on examinations, the August 2014  and September 2016 DBQ examiners noted symptoms of "mild memory loss," and the November 2012 Vet Center treating counselor found "[i]mpaired memory function," which are symptoms already contemplated in his current 70 percent rating.  Further, the evidence does not suggest that such reported memory impairment has resulted in total occupational and social impairment.  Therefore, the episodic report of forgetting names of close friends and family members, as noted in September 2015 Vet Center treatment summary, is not of the frequency, severity, and duration nearly approximating total occupational and social impairment, as required for a 100 percent rating.  

Further, the record fails to demonstrate grossly inappropriate behavior, as the Veteran's behavior was frequently observed to be "polite" "cooperative" by various treating physicians.  See December 2012 Vet Center treatment record (noting "polite" and "friendly" behavior); April 2015 VA treatment records (noting "relaxed/calm" and "cooperative" behavior); and July 2016 DBQ report (noting "polite" and "cooperative" behavior).  While the Veteran has reported "struggling with combat aggression and impulsivity" during the February 2014 Vet Center psychiatric assessment,  such has been contemplated by the current 70 percent rating, and there is no evidence that such aggression led to grossly inappropriate behaviors, as no legal problems were noted during the appeal.  There is no evidence of gross impairment in thought processes or communication, as the Veteran's thought process and content were consistently found to be normal and appropriate.  Judgment and insight were also consistently noted to be appropriate.  Speech was also found to be normal in various treatment records.   

Although the Veteran reported that his anxiety and depression "interrupt his daily routine and interfere with his personal hygiene," as reflected in the September 2015 Vet Center treatment summary, such is a subjective report by the Veteran that was episodic at most, in light of the objective clinical evidence failing to reveal intermittent inability to perform activities of daily living, to include maintaining personal hygiene.   The Veteran was consistently observed to be neat and appropriately groomed.  See November 2012 Vet Center Intake Assessment (observing that the Veteran appeared "neat"); August 2014 DBQ report (noting that the Veteran appeared "[n]eat" and "clean"); May 2015 VA treatment note (observing that the Veteran appeared "[w]ell groomed"); September 2016 DBQ report (observing that the Veteran appeared "adequately groomed and casually clad").   

Moreover, there is no evidence, lay or medical, that the Veteran requires personal monitoring for safety or has difficulty living independently such as would suggest intermittent inability to perform activities of daily living.  In fact, the Veteran has consistently reported that he enjoyed playing golf with friends on a regular basis, indicative of his ability to independently engage in social activities outside of activities of daily living.  Therefore, the evidence of record fails to show intermittent inability to perform activities of daily living, such as maintenance of minimal personal hygiene.

Most importantly, the evidence fails to demonstrate that the Veteran suffers from total social impairment, as the record indicates that he maintains functional relationships with his daughter, granddaughter and friends; and recently reestablished a relationship with his son.  He has participated in reunions, when physically able.

Indeed, the Veteran stated that he was "close with his daughter and [could] talk about his Vietnam experiences." See January 2013 Vet Center treatment note.  He also reported that he was "close to his brother."  See August 2014 and July 2016 DBQ reports.  Despite having had a strained relationship with his son in the past, he has more recently "resumed communication wit[h] his son" since the August 2014 DBQ examination.  See July 2016 DBQ report.  Although the Veteran described his social life as "very limited," see September 2015 Vet Center treatment summary, he has consistently reported spending time with his friends, to include fishing and playing golf.  See August 2014, July 2016 and September 2016 DBQ reports.  Therefore, the evidence of record indicates that the Veteran is able to maintain functional, effective relationships with his family and friends.  The record also shows that the Veteran was able to participate in activities in his community, to include "backyard BBQ and religious readings," see November 2012 Vet Center assessment, suggestive of his ability to form and maintain functional relationships outside of his family and friends.  

Consequently, the Board finds that the Veteran's symptomatology does not result in total occupational and social impairment, as required for a 100 percent rating.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board finds that his symptomatology has been stable throughout this appeal period.  Therefore, assigning staged ratings for PTSD is not warranted in the instant case.  

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 70 percent for PTSD. Therefore, the benefit of the doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.



Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.

In this regard, relevant to the Veteran's PTSD claim, the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Furthermore, the Veteran has stated that he has had no work-related problems in the past.  See July 2014 VA Psychiatric Examination Report.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

TDIU

TDIU may be provided where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as the result of service connected disabilities: Provided that if there is more than one service connected disability, one disability must be ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In addition to PTSD, rated 70 percent disabling; service connection is in effect of for tinnitus, rated 10 percent disabling and bilateral hearing loss rated noncompensable.  All ratings have been in effect since November 20, 2012; and the Veteran has met the percentage requirements for PTSD since that date.

The September 2015 Vet Center treating counselor found that PTSD "has led to an inability to maintain gainful employment," he appears to have based the opinion on the Veteran's current level of impairment and the reported history of on-the-job difficulties.  This is the only relevant opinion from a mental health or medical professional in the record.  The Board is not free to substitute its opinion for that of medical professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The counselor's opinion is buttressed by findings on VA examinations that PTSD caused significant occupational impairment.  Accordingly, the evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, entitlement to TDIU is granted for the period beginning with the grants of service connection for PTSD, tinnitus and hearing loss.


ORDER

An initial rating in excess of 70 percent for PTSD is denied.

TDIU is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


